11/23/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0476



                              No. DA 21-0476

IN THE MATTER OF:

G.M.,

        Respondent and Appellant.


                                 GRANT

        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 23, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                 November 23 2021